Opinion by
Judge Peters :
The facts alleged do not indicate that appellee, in preparing his sign, attempted to simulate to that of appellant. They are not identical, but as dissimilar as they reasonably could be, in view of the fact that the initials of the Christian names, and the surnames of the parties are the same, and that they are engaged in the same occupation. A person seeking the place of business of appellant would be much more likely to be deceived by the identity of their surnames, than by the similarity of the residue of their signs. Therefore, to afford appellant the relief he seeks, it would be necessary to require appellee to change his name or his occupation, which is wholly beyond the power of the court.
The judgment must be affirmed.